DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a thermal management feature in claims 11 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 20 is objected to because of the following informalities:  The claim does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the at least one cell" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhn et al. (US 8,999,283).

Regarding claim 2, the reference Kuhn et al. discloses the reactor, wherein the optically transparent enclosure has at least 50% transmittance for at least one predetermined light wavelength (see col. 2, lines 60-67; col. 3, lines 35-42).
Regarding claim 3, the reference Kuhn et al. discloses the reactor, wherein the optically transparent enclosure comprises quartz (see col. 2, lines 60-67; col. 4, lines 28-30).
Regarding claim 4, the reference Kuhn et al. discloses the reactor, wherein the catalyst support is selected to have an absorbance sufficiently low to catalyze the transformation of the at least one reactant into the at least one reformate for at least one predetermined light wavelength (see col. 5, lines 37-43).
Regarding claim 5, the reference Kuhn et al. discloses the reactor, wherein the catalyst support comprises silica (see col. 5, lines 37-43).
Regarding claim 8, the reference Kuhn et al. discloses the reactor, wherein the cell comprises a plurality of plasmonic photocatalysts on the catalyst support disposed within the enclosure (see col. 5, lines 37-43).

Regarding claim 16, the reference Kuhn et al. discloses the method, wherein the at least one light source is external to the enclosure, and wherein the enclosure is at least partially optically transparent (see col. 2, lines 60-67; col. 3, lines 35-42).
Regarding claim 17, the reference Kuhn et al. discloses that the method includes heating the reactor cell via a thermal management feature disposed at least partially within the enclosure (see col. 4, lines 36-40).
Regarding claim 18, the reference Kuhn et al. discloses that the method includes heating the reactor cell via only the at least one reactant reacting with the plasmonic photocatalyst, without applying any additional dedicated heating source (see col. 4, lines 45-55).
Claims 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Halas et al. (US 10,766,024 B2).
Regarding claim 15, the reference Halas et al. discloses a method for transforming at least one reactant into at least one reformate, the method comprising: adding at least one reactant into a reactor cell that comprises at least one plasmonic 
Regarding claim 16, the reference Halas et al. discloses the method, wherein the at least one light source is external to the enclosure, and wherein the enclosure is at least partially optically transparent (see col. 11, lines 46-49).
Regarding claim 17, the reference Halas et al. discloses that the method may include heating the reactor cell via a thermal management feature disposed at least partially within the enclosure (see col. 12, lines 1-5). 
Regarding claim 18, the reference Halas et al. discloses that the method may include heating the reactor cell via only the at least one reactant reacting with the plasmonic photocatalyst, without applying any additional dedicated heating source (see col. 11, lines 62-67). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Halas et al. (US 10,766,024 B2) in view of Zhang et al. (US 5,501,801).
Regarding claims 1-12, 19, and 20, the reference Halas et al. teaches plasmonic photocatalysts on a catalyst support, wherein the plasmonic photocatalysts comprise a catalyst coupled to a plasmonic material, wherein, upon application of a light source, the plasmonic photocatalysts transform at least one reactant into at least one reformate (see Abstract; see col. 4, line 28 to col. 6 line 30; col. 7, lines 5-65; col. 8, lines 11-32; col. 11, lines 22-39). The reference Halas et al. further teaches that the catalyst support material can be aluminum oxide or silica (see col. 11, lines 25-35), and that the catalyst support material can be in the form of an aerogel (see col. 11, lines 38-39). The reference Halas et al. further teaches that the disclosed plasmonic photocatalysts can be integrated into existing photocatalyst system and utilized similarly to any known photocatalyst (see col. 11, lines 10-17). The reference Halas et al. further discloses that, in general, a reaction chamber loaded with the plasmonic photocatalysts will allow for illumination of the plasmonic photocatalysts with a light source in order to utilize a plasmon induced reactivity provided by the plasmonic photocatalysts (see col. 11, lines 46-49). The reference Halas et al., however, does not specifically disclose a reactor cell 
The reference Zhang et al. discloses a reactor cell (22) comprising: an optically transparent enclosure (50) comprising at least one input and at least one output (see col. 6, lines 21-38; Figs. 1-3); and a photocatalyst (42) on a catalyst support (44) disposed within the enclosure (50), wherein the optically transparent enclosure has at least 50% transmittance for at least one predetermined light wavelength, and wherein the optically transparent enclosure comprises glass or quartz (see col. 6, lines 21-38). The reference Zhang et al. further disclose that the enclosure may have an inner diameter of about 0.64 cm and a length of 1 m (see Example 1). The reference Zhang et al. further discloses that the light source can be a UV lamp (see col. 9, lines 40-45). The reference Zhang et al. further discloses that the optically transparent enclosure (50) may comprise an outer cavity (226) and a central cavity (224) arranged coaxially with the outer cavity (226), wherein the outer cavity contains the photocatalyst on the catalyst support and substantially surrounds the central cavity (224), and wherein the central cavity is configured to receive at least one of the light source and a thermal management feature (see col. 9, lines 33-53; col. 21, lines 6-9). The reference Zhang et al. further discloses that the outer cavity of the optically transparent enclosure may comprise a reflective surface facing the central cavity (see col. 9, lines 48-53).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Halas et al. and Zhang et al., and utilized the plasmonic photocatalysts taught by Halas et al. in place of .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Halas et al. in view of Zhang et al. as applied to claim 11 above, and further in view of Hallett (US 5,505,912).
Regarding claim 13, the reference Zhang et al. discloses that the thermal management feature can be a quartz cooling jacket arranged around the light source (see col. 21, lines 6-9). The references Halas et al. and Zhang et al., however, do not specifically disclose wherein the thermal management feature includes a fluid input coupled to a first end of the central cavity and a fluid output coupled to a second end of the central cavity such that fluid may flow through the reactor cell to add or remove heat from the reactor cell. The reference Hallett teaches a reactor cell comprising: an enclosure (12) comprising at least one input and at least one output; an outer cavity (14); and a central cavity (30) arranged coaxially with the outer cavity (14), wherein the central cavity (30) is configured to receive a light source and a thermal management feature (52), wherein the thermal management feature includes a fluid input coupled to a first end (38) of the central cavity (30) and a fluid output coupled to a second end (40) of the central cavity (30) such that fluid may flow through the reactor cell to remove heat from the reactor cell (see col. 7, lines 38-54; Figs. 1 and 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the thermal management feature taught by Hallett in place of the .    
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Halas et al. in view of Zhang et al. as applied to claim 11 above, and further in view of Hosein et al. (US 6,217,834).
Regarding claim 14, the reference Zhang et al. discloses that the thermal management feature can be a quartz cooling jacket arranged around the light source (see col. 21, lines 6-9). The references Halas et al. and Zhang et al., however, do not specifically disclose wherein the thermal management feature includes at least one metal rod or a plurality of metal wires. The reference Hosein et al. teaches that a heat absorbing element may suitably be provided on an exterior surface of a UV lamp to remove heat from the area of the lamp with which it is in contact so as to facilitate efficient emission of ultraviolet radiation from the lamp (see col. 2, lines 3-47; col. 3, lines 35-41). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of the teachings of Hosein et al. (see col. 2, lines 3-47), to similarly provide any suitable heat absorbing element, including at least one metal rod or a plurality of metal wires, as a thermal management feature, on the light source of Halas et al. and Zhang et al. so as to facilitate efficient emission of ultraviolet light from the light source.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774